Citation Nr: 1741149	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-13 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a skin rash, diagnosed as actinic keratosis, to include as secondary to herbicide exposure.

2. Entitlement to service connection for a skin rash, diagnosed as actinic keratosis, to include as secondary to herbicide exposure.

3. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for decreased sperm count, to include as secondary to herbicide exposure.

4. Entitlement to service connection for basal cell carcinoma, to include as secondary to herbicide exposure.

5. Entitlement to an initial rating in excess of 30 percent for service-connected status-post left total knee replacement.

6. Entitlement to a rating in excess of 30 percent for service-connected status-post right total knee replacement.

7. Entitlement to an initial 50 percent rating for service-connected posttraumatic stress disorder (PTSD) prior to September 26, 2014. 

8. Entitlement to an initial compensable rating for a service-connected fractured rib. 

9. Entitlement to an initial compensable rating for a service-connected residual scar associated with a total knee replacement.  


REPRESENTATION

Appellant represented by:	Patricia E. Roberts, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Counsel









INTRODUCTION

The Veteran had active service from March 1969 to November 1970 and from July 1973 to November 1991.  He is a recipient of the Combat Infantry Badge and the Purple Heart.  He served in the Republic of Vietnam from August 1969 to August 1970.  

These matters come before the Board of Veterans' Appeal (Board) from a July 2011 rating decision of the Department of Veterans Affair (VA) Regional Office in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Central Office hearing in June 2017.  A transcript of that hearing is associated with the claims file.

The Veteran's PTSD claim was previously categorized as a claim for an increased rating.  However, during the June 2017 hearing, the Veteran clarified that he was satisfied with the 50 percent rating but requested an earlier effective date of that rating.  See 38 C.F.R. § 20.904(a)(1).  Accordingly, the claim has been restated to reflect the Veteran's current contentions. 

The most recent Supplemental Statement of the Case was issued in March 2017. Additional evidence was added to the claims folder accompanied by a June 2017 waiver of RO review.  Accordingly, all evidence has been reviewed in connection with the Veteran's claims.

The issue of entitlement to a separate compensable rating for scar residuals of a gunshot wound of the abdomen was raised by the record during the June 2017 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for a skin rash, an increased rating for status-post left total knee replacement, and an increased rating for status-post right total knee replacement are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. An April 1994 rating decision denied entitlement to service connection for a skin rash and decreased sperm count and the Veteran did not appeal.

2. Evidence added to the record since the April 1994 rating decision, which was not previously of record and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim for entitlement to service connection for a skin rash, currently diagnosed as actinic keratosis.

3. Evidence added to the record since the April 1994 rating decision is cumulative and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for decreased sperm count.

4. The competent and probative evidence is at least in relative equipoise as to whether the Veteran's basal cell carcinoma is related to herbicide exposure during his period of active service.

5. The Veteran's service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity throughout the period on appeal.

6. The Veteran does not currently have any signs or symptoms related to his service-connected fractured rib.

7. The linear scar on the Veteran's knee is not painful or unstable and does not cause disfigurement.


CONCLUSIONS OF LAW

1. The April 1994 rating decision that denied the Veteran's claims of entitlement to service connection for a skin rash and decreased sperm count is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. The criteria for reopening the claim for entitlement to service connection for a skin rash, diagnosed as actinic keratosis, have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for reopening the claim for entitlement to service connection for decreased sperm count have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4. The criteria for entitlement to service connection for basal cell carcinoma have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5. The criteria for an initial rating of 50 percent for service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2016).

6. The criteria for an initial compensable rating for a service-connected fractured rib have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5299-5297 (2016).

7. The criteria for an initial compensable rating for service-connected residual scar associated with total knee replacement are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7800-7805 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veteran has challenged the adequacy of a May 2011 PTSD examination.  He subsequently provided a private psychological assessment in December 2010, which is found to be thorough and sufficient to adjudicate his PTSD claim.  Moreover, as he has clearly expressed that he is seeking a 50 percent rating for his PTSD from his date of claim of December 10, 2010, and because this decision is granting that benefit, there is no deficiencies with VA's duty to assist.  

Neither the Veteran nor his attorney has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by the submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

"New" evidence means evidence not previously submitted to VA decision makers.  "Material" evidence means evidence that relates to an unestablished fact necessary to substantiate the claim.  Cumulative or redundant evidence is not new and material.  38 C.F.R. § 3.156(a).

In order to reopen, the new and material evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a low threshold that is meant to enable, rather than preclude, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not on whether the evidence remedies the principle reason for the previous denial, but whether the evidence, taken together, would at least trigger the duty to assist by providing a medical opinion.  Id. at 117.

The Veteran's claims for service connection for a skin rash and decreased sperm count were previously denied in an April 1994 rating decision.  The Veteran did not appeal the denials and additional evidence was not added within a year of the rating decision.  As such, the rating decision is final.  See 38 C.F.R. § 20.1103.




A. Actinic Keratosis

The Veteran's claim for service connection for a skin rash was denied because the RO indicated there was no evidence of a skin rash in the Veteran's service treatment records, a skin rash is not a condition for which presumptive service connection may be granted due to herbicide exposure, and there was no other evidence of service incurrence or aggravation. 

Since that decision was issued, the Veteran submitted service treatment records showing treatment for rashes and Internet articles linking exposure to herbicides to skin disorders.  Additionally, during the June 2017 hearing, the Veteran reported the onset of the rashes in service.  As this evidence is both new and material to a previously unestablished element of his claim for service connection, reopening is granted. 

B. Decreased Sperm Count

The Veteran's claim for service connection for decreased sperm count was denied because the RO indicated there was no evidence of decreased sperm count in the Veteran's service treatment records, it is not a condition for which presumptive service connection may be granted due to herbicide exposure, and there was no other evidence of service incurrence or aggravation. 

Although new evidence has been received since the issuance of the April 1994 rating decision, it is not material to the Veteran's claim for service-connection for decreased sperm count.  The new evidence includes articles on the toxicity of various herbicides used in Vietnam and statements regarding exposure to herbicides.  However, there is no evidence suggesting a relationship between the herbicides and a decreased sperm count.  There is no evidence of treatment for a condition manifested by a decreased sperm count in the Veteran's post-service treatment records.  The only evidence linking the Veteran's claimed decreased sperm count to service is the Veteran's contentions, which are the same contentions made during his original claim for service connection. 

As new and material evidence for decreased sperm count has not been submitted, the claim will not be reopened.

III. Service Connection for Basal Cell Carcinoma

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

A Veteran that had active service in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Certain disorders, if manifest to a degree of 10 percent or more, may be presumed to be service connected.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), a claimant is not precluded from establishing service connection with proof of actual causation, that is proof of exposure to herbicide agents that actually causes a disability.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102;  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran submitted private treatment records documenting a history of basal cell carcinoma of the left nasal bridge in 2003, the left lateral clavicle in 2007, and the situ of the chest on the right in 2010.  He had ongoing dermatologist appointments to monitor recurrence of the basal cell carcinoma.  The Veteran is also shown to have served in Vietnam from August 1969 to August 1970 and it is therefore conceded that he was exposed to herbicides.  Although basal cell carcinoma is not on the list of disabilities presumptively connected to herbicide exposure, in-service exposure to herbicides agents is established.  The requirements of Shedden elements (1) and (2) have been met.

In December 2010, the Veteran submitted an opinion from his dermatologist, Dr. L.S. who noted the Veteran's diagnosis of basal cell carcinoma.  She indicated that it was as likely as not that the Veteran's basal cell carcinomas were due to cacodylic acid exposure.

The Veteran submitted an Internet article regarding Arsenic Toxicity in November 2012.  The case study addressed the health effects of prolonged arsenic exposure, including skin cancer.  The various methods of arsenic exposure were addressed, including inhalation, ingestion, and dermal contact.  

A VA opinion was obtained in August 2014 addressing the etiology of the Veteran's basal cell carcinoma.  After a review of the Veteran's claims file, the VA physician found that the Veteran's disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that Agent Orange is not an insecticide or pesticide, but rather an herbicide.  The physician further noted that the cacodylic acid is not Agent Orange but Agent Blue and there is no presumption of exposure to Agent Blue.  Agent Orange is not arsenic and there is no association with skin cancers, as indicated by VA.  As basal cell skin cancer is not a recognized presumptive condition for Agent Orange exposure, the physician opined that it was not incurred in service or caused by herbicide exposure while in Vietnam.  

During the June 2017 hearing, the Veteran indicated that his service in Vietnam exposed him to a variety of herbicides, including Agent Orange and Agent Blue.  Although carcinoma has not been linked presumptively to Agent Orange, the Veteran's attorney argued that exposure to Agent Blue, a cacodylic acid or an arsenic, led to the development of his subsequent basal cell carcinomas.  She pointed to the Internet articles describing the toxicity of arsenic and links between skin cancer and arsenic exposure.  She further addressed Dr. L.S.'s opinion, highlighting that the physician also had service in Vietnam and was the Veteran's treating dermatologist for 3 years at the time she wrote the December 2010 opinion.  Further, the Veteran's attorney provided Dr. L.S. with research regarding cacodylic acid and the Veteran's contentions that she used to make her opinion.  The Veteran's attorney also argued that the August 2014 opinion is inadequate as it is based on the premise that the Veteran was not exposed to Agent Blue.  She pointed out that under 38 C.F.R. § 3.307, a Veteran who served in Vietnam during the appropriate time is presumed to have been exposed to a variety of herbicide agents, specifically including cacodylic acid.   

The Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran's basal cell carcinoma is related to his period of service in Vietnam.  It is emphasized that there is no presumption of exposure to Agent Orange as opposed to being exposed to Agent Blue.  The pertinent regulation does not make that distinction.  38 C.F.R. § 3.307 states that Veterans who served in Vietnam during the applicable period, as did the Veteran in this appeal, are presumed to have been exposed to herbicide agents, and that cacodylic acid is listed among the chemicals that would be involved.  The basis of the adverse August 2014 VA opinion is thereby inherently flawed as is based on a factually inaccurate premise.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, as the Veteran is presumed to have been exposed to cacodylic acid, the VA opinion seems to suggest that a relationship between the Veteran's exposure and basal cell carcinoma could exist.  Further, although the December 2010 opinion by Dr. L.S. is limited with respect to a rationale, it is clear from the record that she reviewed research linking arsenic and skin cancers and additionally based her conclusions on her experience as a dermatologist.  The Board finds her opinion to be the most probative evidence in this case.  Therefore, having resolved doubt in favor of the Veteran, the Board concludes service connection for basal cell carcinoma is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

A. PTSD

The Veteran was assigned an initial 30 percent disability rating for his service-connected PTSD under Diagnostic Code 9411, effective December 10, 2010.  In a November 2014 rating decision, the RO increased the Veteran's PTSD evaluation to 50 percent, effective September 26, 2014.  The Veteran argues that his initial rating for service-connected PTSD should be 50 percent as his symptoms have been consistent throughout the period on appeal.  The Veteran testified that he is satisfied with the presently assigned 50 percent rating.  Transcript at 16.

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2016).

A 30 percent disability evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the Veteran appealed to the Board in May 2012, this claim is governed by the DSM-IV, and not the amended DSM-5 criteria.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Veteran submitted private treatment records including an assessment after evaluations in August and September 2010.  At that time, the examiner noted the Veteran's diagnosis of PTSD.  The Veteran stated that since returning from Vietnam, he felt disconnected from others, had difficulty sitting in public areas, and was easily startled by loud noises.  He indicated that he experienced bouts of irritability and is quick tempered.  He described feeling very lonely.  He was successful in his career and maintained a marriage for several decades.  However, he indicated that he cries at times, especially when he is alone, and that he is preoccupied with his Vietnam experiences.  The Veteran reported that he had been married for 30 years at that time of the evaluation but they had no children.  For leisure, he said he enjoyed spending time with his wife, shopping, watching movies, and working out.  He denied any psychological testing or treatment prior to the assessment.  He also denied suicidal and homicidal ideation, problems with memory or concentration, and hallucinations, delusions, and bizarre thoughts.  He endorsed some symptoms of depression and anxiety.  

On observation, the Veteran was appropriately and neatly dressed.  His speech was of normal tone but fast paced and, at times, difficult to understand.  His thought content was logical and he was able to redirect himself whenever his responses strayed from the original topic.  The Veteran reported flashbacks, obsessive thoughts, and extreme emotional discomfort related to his experiences in Vietnam.  He said he occasionally has nightmares and feels irritable, often quick to anger while driving and at work.  Despite his contentions that his irritability and anger are problematic in the workplace, he denied any sanctions for inappropriate conduct.  The examiner assigned a GAF score of 55. 

During a VA examination in May 2011, the Veteran reported crying for "no particular reason", difficulty falling and remaining asleep, and intrusive flashbacks and nightmares.  The examiner described the Veteran as gregarious, indicating that he socializes but is watchful, wary, and suspicious.  He stated that he sits with his back to the wall in public places, he is easily startled, and is quick to become irritable.  There was no history of suicidal ideation and he reported that his memory was good.  On observation, the Veteran was well-developed and well-nourished.  His speech and thought processes were goal directed.  He was oriented in all spheres and his memory function was good.  Mood and affect were appropriately sad and anxious.  The examiner assigned a GAF score of 65.  

During the June 2017 hearing, the Veteran reported that he has had the same psychological symptoms since 2010 but that the May 2011 examination did not reflect such because the examiner was quick with his evaluation.    

The Board finds that an initial 50 percent disability rating is warranted for the Veteran's service-connected PTSD December 10, 2010 (date of claim) to September 26, 2014.  The Board finds that the Veteran is competent and credible to report that his symptoms have been consistent throughout the appeal period.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The September 2010 assessment reflects symptomatology consistent with occupational and social impairment with reduced reliability and productivity.  The Veteran reported irritability, intrusive thoughts, difficulty sleeping, and an increased startle response.  He noted that he feels lonely and does not indicate any friendships, preferring to spend most of his time alone or with his wife.  The Board has also considered the assigned GAF score of 55 during the September 2010 evaluation.  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Such is consistent with a 50 percent disability rating.  

As previously discussed, the Veteran indicated that he is satisfied with the 50 percent rating assigned for his PTSD.  This decision establishes that a 50 percent rating is warranted throughout the period on appeal.  No additional discussion is necessary with respect to a higher schedular or extraschedular rating.

B. Fractured Rib

The Veteran's service-connected fractured rib is currently rated as non-compensable under the hyphenated Diagnostic Code 5299-5297.  A fractured rib is not specifically listed in the Rating Schedule.  When an unlisted disease, injury, or residual condition is encountered, it is rated by analogy based on the most prominent symptomatology.  Here, the Veteran's fractured rib is rated under the diagnostic code for the removal of ribs, as signified by the diagnostic code listed after the hyphen, 5297.  

Under DC 5297, resection of one or more ribs, without regeneration, warrants a 10 percent rating.  Resection of two ribs warrants a 20 percent rating.  Resection of three or four ribs warrants a 30 percent rating.  Resection of five or six ribs warrants a 40 percent rating.  Resection of more than six ribs warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5297 (2016).

The Veteran's service treatment records include September 1987 treatment after the Veteran fell on his back.  X-rays showed a fracture to the 10th rib.  

During a September 2014 VA examination, the examiner indicated that the Veteran did not have a muscle injury.  The Veteran indicated that he could not recollect any injury that he sustained to his ribcage in service and did not have any symptomatology.  Imaging studies showed x-ray evidence of retained shell fragments and/or shrapnel in the left rib.  However, the examiner noted that the Veteran's fractured rib is asymptomatic.    

During the June 2017 hearing, the Veteran indicated that he was actually seeking an increased rating stemming from a gunshot wound, rather than an increased rating for the rib injury stemming from a fall.  

Based on the foregoing evidence, the Board finds that a compensable evaluation for the Veteran's service-connected rib disability is not warranted.  The evidence is clear that the Veteran has not had any resection of his tenth rib (or any other rib for that matter), and there is no evidence that his tenth rib (or any other rib for that matter) has been removed, surgically or otherwise.  The Veteran's rib disability is therefore assigned a noncompensable evaluation under Diagnostic Code 5297.


Additionally, there is no evidence of any other symptomatology to warrant a rating under a separate diagnostic code.  See Schafrath, 1 Vet. App. 589.  Indeed, during the September 2014 VA examination, the Veteran could not recall an injury to his rib and indicated that his injury was asymptomatic.  As the preponderance of the evidence demonstrates that the Veteran does not currently experience manifestations of the rib disability, an alternative rating is not warranted. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record regarding this claim.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

C. Scar

The Veteran was service-connected for a scar residual of a total knee replacement and assigned a noncompensable rating under Diagnostic Code 7805 for scars, effective December 8, 2010.  

Diagnostic Code 7805 provides that scars (including linear scars) not otherwise rated under diagnostic codes 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  In addition, the effects of scars otherwise rated under diagnostic codes 7800-7804 are to be considered.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrants a 10 percent rating, three or four scars that are unstable or painful warrants a 20 percent rating, and five or more scars that are unstable or painful warrants a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Note (1) (2016).  If one or more scars are both unstable and painful, an additional 10 percent is added to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (2) (2016).

During a VA examination in September 2014, the examiner noted postoperative scars on both knees.  The Veteran stated that the scars did not cause any disfigurement, they were not painful, and they are not unstable.  The measurements of the linear scars are 24.4 centimeters by 0.3 centimeters on the right knee and 25 centimeters by 0.3 centimeters on the left knee.  The examiner noted that the scars are asymptomatic.  

During the June 2017 hearing, the Veteran indicated that he was seeking a higher rating based on scars related to a gunshot wound rather than the scars related to his knee replacements.  

The Board notes that there is no other pertinent evidence of record concerning the manifestations of the Veteran's residual scars related to total knee replacement.  Thus, at no time during the period on appeal had the Veteran's service-connected condition been manifested by unstable or painful scars, or encompassed an area of 144 square inches or greater.  Moreover, during the September 2014 VA examination, the Veteran did not report any complaints attributable to his scar; thus, the Board finds no evidence of functional loss attributable to his disability.  Accordingly, based upon the evidence of record, the Board finds that the Veteran's scar residuals were not manifested by any symptoms subject to a compensable rating pursuant to the rating criteria under 38 C.F.R. § 4.118.  Thus, an initial compensable is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

The Board has also considered whether a higher rating would be warranted under other diagnostic codes.  38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7802, provide other rating criteria relating to scars.  The Board finds that Diagnostic Codes 7800 (disfigurement of the head, face, or neck), 7801 (scars other than head, face, or neck, that are deep and nonlinear), and 7802 (superficial scars other than head, face, or neck, that do not cause limited motion, and that cover an area of 144 square inches or greater), are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Therefore, the Board finds that a rating under another diagnostic code would not be appropriate in the current case on appeal.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record regarding this claim.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The petition to reopen the claim for entitlement to service connection for a rash, diagnosed as actinic keratosis, is granted.

The petition to reopen the claim for entitlement to service connection for decreased sperm count is denied.

Service connection for basal cell carcinoma is granted.

Entitlement to an increased 50 percent rating for service-connected posttraumatic stress disorder effective December 10, 2010, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to an initial compensable rating for service-connected fractured rib is denied.

Entitlement to an initial compensable rating for residual scars related to total knee replacement is denied.




REMAND

The Veteran claims that his currently diagnosed actinic keratosis is related to his period of active service.  The Veteran's service treatment records document in-service treatment for rashes in February 1981, December 1981, and May 1990.  Unfortunately, the Veteran's claim has not been addressed by VA examination.   

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)  (2016).  The types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, the Board finds the Veteran should be afforded a VA examination based on the Veteran's contentions that his rash began in service and continues.

With respect to the claims for increased ratings for his bilateral knee replacements, the Veteran indicated that his knees warrant higher ratings based on limitation of motion.  The Veteran's most recent VA knee examinations were in September 2014.  Those examinations did not find a compensable limitation of range of motion of the Veteran's knees.  The Board notes, however, that the Court has recently found that examinations of musculoskeletal disabilities must comply with the language of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  VA examinations must test range of motion studies in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  This may, in many instances, result in a previous examination being found inadequate.

The September 2014 examinations do not comply with Correia.  Accordingly, the Veteran must be afforded a new bilateral knee examination that includes all of the necessary information as set forth in 4.59 and a thorough review of the symptomatology attributable to the Veteran's bilateral knee disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (noting that the duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination regarding the nature and etiology of his actinic keratosis.  The Veteran's claims file must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.  The examiner should:

a. Identify any dermatological condition (including actinic keratosis) that presently exists or that has existed during the appeal period.

b. For any identified disorder, is it as likely as not that it had its onset in service; or

c. is it as likely as not that it is otherwise etiologically related to service, to include conceded exposure to herbicides.
 
The examiner should note the Veteran's in-service treatment for rashes in February 1981, December 1981, and May 1990.  

All necessary tests and studies should be conducted.  The examiner must address the pertinent evidence of record.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

2. Schedule the Veteran for a VA knee examination to determine the severity of his service-connected bilateral status-post total knee replacement.  The Veteran's claims file must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.

a. The examination must be thorough and include all complaints, clinical findings, symptoms, and range of motion studies pertaining to the knees.

b. Range of motion studies must include testing for pain in active motion and passive motion.  The examiner should also discuss pain in weight-bearing and nonweight-bearing ranges of motion.  If such are not applicable or possible to test, then the examiner should state such along with an explanation.

c. The clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups for the knee disabilities.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time, then provide an explanation as to why.

3. Then, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


